Citation Nr: 0935823	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-23 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
March 1963.

Service connection for degenerative changes of the left knee 
was initially denied by a Department of Veterans Affairs (VA) 
agency of original jurisdiction rating action dated in April 
1997.  The veteran was notified of this decision that same 
month but did not file an appeal within one year.  Therefore, 
this determination is final. See 38 C.F.R. § 20.1103 (2009).  
He attempted to reopen his claim for left knee disability in 
a claim received in June 2006.  

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from an October 2007 rating decision of the 
VA Regional Office in St. Petersburg, Florida that declined 
to reopen the claim of entitlement to service connection for 
left knee degenerative joint disease.  

The veteran was afforded a personal hearing in March 2009 
before the undersigned Veteran's Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Entitlement to service connection for degenerative 
changes of the left knee was denied by an RO decision in 
April 1997; the appellant did not file a timely appeal and 
that determination is final.

3.  Evidence received subsequent to the April 1997 RO 
determination, when considered by itself or together with 
previous evidence of record does not relate to an 
unestablished fact necessary to support the claim of service 
connection for degenerative joint disease of the left knee.


CONCLUSIONS OF LAW

1.  The April 1997 RO decision that denied entitlement to 
service connection for degenerative changes of the left knee 
is final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the April 1997 rating 
decision is not new and material and the Veteran's claim of 
entitlement to service connection for left knee degenerative 
changes is not reopened. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to 
service connection for degenerative changes of the left knee 
that was previously denied in April 1997 and is now final.  
He presented testimony on personal hearing in March 2009 to 
the effect that he sustained torn ligaments of the left knee 
during basic training for which he received treatment, 
including hospitalization, followed by light duty when he 
returned to work.  The appellant appeared to testify that 
there is a relationship between current left knee disability 
and injury in service for which service connection should be 
granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the VCAA duty to notify was satisfied in a letter sent 
to the appellant in October 2006 that addressed the required 
notice elements.  The Board thus finds that adequate notice 
has been provided, as prior to readjudication of the claim in 
October 2007, the appellant was informed of what evidence is 
necessary to substantiate the elements required to reopen a 
final claim and to establish service connection for the 
claimed disorder.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that upon receipt 
of an application for service connection, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require that VA review the 
information and the evidence presented with the claim and to 
provide notice to the claimant of what information and 
evidence not previously submitted, if any, will assist in 
substantiating, or is necessary to substantiate each of the 
five elements of the claim, including notice of what is 
required to establish service connection, and what disability 
rating and effective date of the benefit will be assigned if 
service connection is awarded.  In this case, service 
connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
condition.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for left knee degenerative changes.  
Private clinical records the appellant has identified have 
been requested and secured.  VA outpatient data have also 
been associated with the claims folder.  VA has requested 
Social Security records and has been advised that they have 
been destroyed.  The appellant was afforded a personal 
hearing before a Veteran's Law Judge in March 2009.  

Unfortunately, the Board observes that the Veteran's service 
treatment records are not available and are thought to have 
been destroyed in a fire at the National Personnel Records 
Center.  Therefore, efforts to retrieve them have been 
unsuccessful.  An August 2007 RO memorandum documenting the 
inability to secure service records is of record.  The Court 
of Appeals for Veterans Claims (Court) has held that in cases 
where the Veteran's service medical records are unavailable 
through no fault of his own, there is a heightened duty to 
assist the Veteran in the development of the case. See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this 
regard, the appellant was informed between May and December 
1996 that his records were unavailable, and he was requested 
to complete and submit various VA forms in order for VA to 
identify other sources from which evidence might be 
retrieved.  The record reflects that the Veteran did not 
respond to these inquiries.  

VA's duty to assist the Veteran in the development of the 
claim includes providing an examination when indicated. See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, four factors are 
considered: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) 
(4).

The Board finds that a medical examination with a medical 
opinion is not warranted in this case.  This is because upon 
review of the claims folder, only the first requirement for 
determining whether a medical examination is needed has been 
met.  Consequently, the Board is of the opinion that there is 
sufficient evidence of record to render a decision on the 
claim.  Therefore, VA has no duty to obtain a medical 
opinion. Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 516 (2004). .

The Board finds that further assistance from VA would not aid 
the veteran in substantiating the claim.  Therefore, VA does 
not have a duty to assist that is unmet with respect to the 
issue of whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
left knee degenerative changes. See 38 U.S.C.A. § 5103A (a) 
(2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The claim is ready to be considered on the merits.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2009).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Factual Background

As noted previously, the record reflects that the RO denied 
service connection for degenerative changes of the left knee 
in a rating decision in April 1997.  The appellant did not 
file a timely appeal and this determination became final. See 
38 C.F.R. § 20.1103.  Because the 1997 decision was the last 
final disallowance on the merits, the Board must review all 
of the evidence submitted since that action to determine 
whether the appellant's claim of entitlement to service 
connection for left knee degenerative changes should be 
reopened and readjudicated de novo. See Evans v. Brown, 9 
Vet. App. 273 (1996).  A claim that is the subject of a final 
decision can only be reopened upon the submission of new and 
material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2009) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1997 RO 
decision denying service connection for degenerative changes 
of the left knee included clinical data from Olive View and 
Harbor UCLA Medical Centers dating from March 1993 that 
showed no reference to the left knee until April 1994.  At 
that time, a radiology report was interpreted as showing that 
both knees were within normal limits.  The appellant was seen 
at Olive View in July 1994 with a complaint of left knee pain 
of 1 1/2 years' duration.  He complained of sharp pain of the 
medial aspect and occasional pain precipitated by deep 
bending.  Physical examination of the left knee disclosed 
positive medial and lateral swelling and minimally increased 
warmth.  X-rays of both knees were obtained that disclosed no 
evidence of degenerative joint disease.  The knees were found 
to be within normal limits.  An impression of possible 
internal derangement of the left knee was recorded.  

Harbor UCLA Medical Center Clinic notes dated in October 1995 
record a history of left knee pain since early 1994 after the 
appellant strained it during an earthquake.  He related that 
he had been treated in urgent care in September 1995 but had 
had continuing symptoms, including swelling on occasion.  In 
March 1996 the Veteran related that he had had left knee pain 
since the Northridge Earthquake [January 17, 1994] and had 
been followed in the orthopedic clinic for mid left knee 
degenerative joint disease.  He sought disability and forms 
for decreased bus fares.  Following examination and X-rays, 
an impression of mild degenerative joint disease of the left 
knee was rendered.  Subsequent records reflect continuing 
treatment and follow-up for left knee pain. 

By rating action dated in April 1997, service connection for 
degenerative joint disease of the left knee was denied.  The 
Veteran attempted to reopen his claim for such in June 2006 

Evidence received after the April 1997 RO decision denying 
service connection for left knee disability consists of VA 
outpatient clinical records dating from June 1996 through 
March 2009 reflecting continuing treatment and follow-up for 
multiple complaints and disorders, including left knee 
symptomatology diagnosed as osteoarthritis.  The Veteran 
stated in June 1996 that he had 'suffered a tear in the 
earthquake'.  X-rays in October 2004 were interpreted as 
showing tricompartmental osteoarthritis and joint effusion 
without evidence of fracture.  

The appellant presented testimony on personal hearing on 
appeal in March 2009 to the effect that in approximately 1958 
while on the "infiltration course" he put a lot of pressure 
on his left leg and began to have a lot of pain.  He related 
that he was taken to a hospital where X-rays were taken and 
he was told that he had torn ligaments.  The Veteran stated 
that he was subsequently placed on light duty, but indicated 
that he had no further treatment for the left knee.  

Legal Analysis

Unfortunately, the Veteran's service medical records are 
unavailable through no fault of his own and attempts to 
secure additional service department information have proved 
fruitless.  The Board notes that the Veteran himself did not 
provide relevant information for VA to search additional 
sources for records when requested to do so between May and 
December 2006.  Therefore, the current decision must be based 
on the evidence of record.  

The Board finds in this instance that while evidence received 
since the April 1997 final rating decision is new in the 
sense that it was not previously of record, it is not 
"material" to grant the claim of service connection for 
degenerative changes of the left knee.  Specifically, no 
competent additional evidence has been received which 
attributes current knee disability to claimed injury in 
service, nor is there evidence of left knee complaints or 
treatment in the years after discharge from active duty.  The 
evidence that has been received relates solely to the 
veteran's continuing assertions that he sustained left knee 
injury in service without any clinical or lay evidence in 
support of his claim, as well as continuing follow-up and 
treatment for left knee complaints that were shown prior to 
the initial denial of the claim.  Therefore, upon review of 
all of the additional information received since the April 
1997 rating decision, the Board finds that the evidence is 
cumulative, and not so significant that it must be considered 
to fairly decide the claim to reopen the claim of entitlement 
to service connection for left knee degenerative changes.

The record reflects that the Veteran was released from active 
duty in 1963 and that the first post service clinical 
reference to any disability affecting the left knee is 
documented in 1994.  This is more than 30 years after 
discharge from active duty.  While the Veteran now asserts 
that current left knee disability is related to service, 
private and VA clinical data both show that on several 
occasions, he provided a history of left knee injury and 
complaints during and following an earthquake in early 1994.  
As indicated previously, there is no clinical reference to 
left knee injury prior to the mid 1990s.  No physician of 
record has related current left knee disability to an 
incident of service.  The Board must thus find that given the 
lack of a showing of left knee complaints, treatment or 
diagnosis for so many years after active duty, any injury to 
the left knee in service did not result in a chronic 
disorder, and that current left knee degenerative 
changes/arthritis may not be directly or presumptively 
attributed to service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

In this regard, the Board would also point out that should 
the appellant obtain clinical evidence that supports a 
showing of knee injury in service, or continuity of 
symptomatology in the years following service, VA would be 
obligated to 


reconsider this matter.  However, as it currently stands, the 
additional information obtained since the April 1997 RO 
decision, when considered alone or with previously submitted 
evidence, does not relate to an unestablished fact necessary 
to establish the claim.  It is therefore not material to 
reopen the claim of entitlement to service connection for 
degenerative residuals of head trauma.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection left knee 
degenerative arthritis.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


